TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00080-CV



Appellants, Central Austin Apartments, LLC; UP-32nd Street, LLC; and UP-32nd Street
Hospitality, LLC// Cross-Appellants, East Avenue Property Owners’ Association, Inc. and
               UP Austin Holdings, LP and UP Austin Land Holdings, LP

                                                   v.

   Appellees, UP Austin Holdings, LP; UP Austin Land Holdings, LP; and East Avenue
 Property Owners’ Association, Inc.// Cross-Appellees, Central Austin Apartments, LLC;
               UP-32nd Street, LLC; and UP-32nd Street Hospitality, LLC


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
      NO. D-1-GN-11-003367, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Counsel for appellants/cross appellees Central Austin Apartments, LLC; UP-32nd

Street, LLC; and UP-32nd Street Hospitality, LLC and counsel for appellees/cross-appellants UP

Austin Holdings, LP; UP Austin Land Holdings, LP; and East Avenue Property Owners’

Association, Inc. have filed a “Joint Notice of Settlement and Agreed Motion to Issue the Mandate.”

The parties seek remand of this case to the district court for dismissal with prejudice in light of their

settlement agreement.

                We withdraw our opinion and judgment dated December 8, 2014, and substitute

the following opinion and judgment in their place. We grant the parties’ motion in part, vacate

the district court’s judgment without reference to the merits, and remand this case to the
district court for rendition of judgment in accordance with the parties’ agreement. See Tex. R. App.

P. 42.1(a)(2)(B).




                                              Jeff Rose, Chief Justice

Before Chief Justice Rose and Justice Pemberton;
  Former Chief Justice Jones not participating

Vacated and Remanded on Joint Motion

Filed: February 6, 2015




                                                 2